


Exhibit 10.17

 

AMENDMENT TO

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this
“Amendment”), dated as of December 31, 2008, is entered into by and among
UNIVERSAL AMERICAN CORP., a New York corporation, formerly known as Universal
American Financial Corp. (“Parent”), MEMBERHEALTH, LLC, a Delaware limited
liability company and wholly owned subsidiary of Parent, formerly known as MH
Acquisition II LLC (the “Company”), which is the successor by merger to
MEMBERHEALTH, INC., an Ohio corporation (the “Original Entity”) and to MH
ACQUISITION I CORP., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), MHRx LLC, a Delaware limited liability company (“MHRx”),
and Welsh, Carson, Anderson & Stowe IX, L.P., a Delaware limited partnership
(“WCAS IX”), as the Shareholder Representative hereunder.

 

RECITALS

 

WHEREAS, Parent, MHRx, its former wholly-owned subsidiary the Original Entity,
the Company, Merger Sub, and WCAS IX are parties to that certain Agreement and
Plan of Merger and Reorganization, dated as of May 7, 2007 (the “Original
Agreement”), pursuant to which there was effected a merger of Merger Sub with
and into the Original Entity, with the Original Entity continuing as the
surviving corporation thereof, and, immediately following the effectiveness
thereof, and as part of the same plan of merger and reorganization, the merger
of the Original Entity with and into the Company, with the Company continuing as
the surviving entity thereof;

 

WHEREAS, the Original Agreement was amended by that certain Settlement Agreement
and Amendment to Merger Agreement dated as of March 5, 2008 (the Original
Agreement, as amended thereby, the “Merger Agreement”);

 

WHEREAS, the Merger Agreement provides that MHRx shall be entitled to receive
payments of certain Annual Earnout Amounts as additional merger consideration
upon the terms and conditions set forth therein; and

 

WHEREAS, the Merger Agreement provides that forty-five percent (45%) of each
such payment of an Annual Earnout Amount shall be made in the form of Parent
Common Stock and the remaining fifty-five percent (55%) of each such payment
shall be made by wire transfer of immediately available funds to an account or
accounts designated by the Shareholder Representative, subject to the terms and
conditions set forth therein;

 

WHEREAS, the Management Committee of MHRx has unanimously determined that it is
in the best interest of MHRx and its members to relinquish its rights under the
Merger Agreement to the portion of the Annual Earnout Amount that is payable in
Parent Common Stock, without thereby increasing the aggregate Annual Earnout
Amount that is payable in cash;

 

WHEREAS, Parent has agreed to accept such relinquishment and to enter into this
Amendment to reflect the revised agreement of the parties as to the payment of
the Annual Earnout Amount; and

 

WHEREAS, capitalized terms used herein and not defined shall have the respective
meanings ascribed thereto in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

 

1.             Amendments.

 

A.            Section 1.1 of the Merger Agreement is hereby revised by the
deletion of the definitions set forth therein of “Annual Earnout Amount”,
“Parent Shares” and “Stock Merger Consideration” in their entirety and the
substitution therefore of the following:

 

“Annual Earnout Amount” shall mean (A) with respect to the Annual Earnout
Periods ending December 31, 2008 and December 31, 2009, an amount equal to
fifty-five percent (55%) of the lesser of (i) the amount by which Annual EBITDA
for such period exceeds the EBITDA Threshold for such period and (ii) the Annual
Cap and (B) with respect to the Annual Earnout Period ending December 31, 2010,
an amount equal to fifty-five percent (55%) of the lesser of (i) the amount by
which the sum of the Annual EBITDA for such period and the TRICARE Amount
exceeds the EBITDA Threshold for such period and (ii) the Annual Cap.  For the
avoidance of doubt, to the extent that any portion of the CMS Reconciliation
Payment Amount is paid to or by the Company, with respect to the 2006 plan year,
during the Annual Earnout Periods, any such portion of the CMS Reconciliation
Payment Amount or other CMS settlement amounts shall be excluded from the
calculation of Annual EBITDA for such Annual Earnout Period.”

 

““Parent Shares” means the Initial Parent Shares, and any Parent Shares from
time to time issued pursuant to Section 2.12 and/or Section 8.2 (it being
understood that if any shares of Parent Common Stock are transferred to Parent
pursuant to Section 2.12 and/or Section 8.2, the transfer of such shares to
Parent shall be deemed to reduce the number of Parent Shares actually and
ultimately issued by Parent as Merger Consideration hereunder).”

 

““Stock Merger Consideration” means the Initial Stock Merger Consideration, as
from time to time adjusted pursuant to Section 2.12 and/or Section 8.2 (it being
understood that if any shares of Parent Common Stock are transferred to Parent
pursuant to Section 2.12 and/or Section 8.2, the transfer of such shares to
Parent shall be deemed to reduce the number of Parent Shares actually and
ultimately issued by Parent as Merger Consideration hereunder).”

 

B.            Section 2.6(a)(ii)(D) of the Merger Agreement is hereby revised by
the deletion thereof in its entirety and the

 

1

--------------------------------------------------------------------------------


 

substitution therefore of the following:

 

“(D)  subject to the terms and conditions thereof, any additional Cash Merger
Consideration from time to time deliverable pursuant to Section 2.13 below.”

 

C.            Section 2.13(b)(iv) of the Merger Agreement is hereby revised by
the deletion thereof in its entirety and the substitution therefore of the
following:

 

“(iv)        Subject to Section 2.14, any payments required to be made pursuant
to this Section 2.13 shall be paid by Parent to MHRx (or its members, if the
right to receive such payment has been distributed to such Persons by MHRx),
within five (5) Business Days after the final determination of such amount
pursuant to this Section 2.13 (each an “Earnout Payment Date”) and be
indefeasibly discharged in full by the payment of such amount in cash by the
wire transfer of immediately available funds to an account or accounts
designated by the Shareholder Representative.”

 

D.            Section 2.14 of the Merger Agreement is hereby revised by the
deletion thereof in its entirety and the substitution therefore of the
following:

 

“Certain Adjustments.  Notwithstanding anything to the contrary contained in
Section 2.12 or Section 8.2(e), if Parent, MHRx or any Indemnifying Member is
required to deliver any cash or shares of Parent Common Stock to any other
Person which would be treated as an adjustment to the Merger Consideration
pursuant to Section 2.12(f) or Section 8.2(g), the relative mix of such cash and
stock to be delivered shall be adjusted (i) if the cash and shares are being
delivered to MHRx or any Indemnifying Member, by increasing the shares and
decreasing the cash to be delivered or (ii) if the cash and shares are being
delivered to Parent, by decreasing the shares and increasing the cash to be
delivered, if necessary (and only to the extent necessary) so that, after the
delivery of such cash and shares, the Fair Market Value of all Parent Shares
included in the Merger Consideration (valued as of the trading day immediately
preceding the Closing Date) is in the aggregate not less than 40% of the total
Merger Consideration (with all Parent Shares being valued at their Fair Market
Value as of the trading day immediately preceding the Closing Date).  In each
case, the required cash payment will be adjusted up or down to the extent
necessary so that the total amount of such purchase price adjustment (based on
the valuation methodology for Parent Common Stock set forth in
Section 2.12(e) or Section 8.2(e), as applicable) is not, in the aggregate,
altered.

 

2.             No Other Amendments.  Except as expressly amended hereby, the
Merger Agreement shall remain in full force and effect in accordance with its
terms.  Neither the execution of this Amendment nor the performance of the
Merger Agreement as amended by this Amendment shall be construed as or
constitute an act of Parent that is inconsistent with Section 5.11(b) of the
Merger Agreement.

 

3.             MHRx.  If MHRx is dissolved and/or liquidated on or after the
date hereof, (i) the Shareholder Representative shall thereafter be entitled to
make all decisions under the Merger Agreement that MHRx was previously entitled
to make, (ii) any payment to be made to MHRx pursuant to Section 2.13 of the
Merger Agreement shall be made (x) to the former members of MHRx as directed by
the Shareholder Representative and (y) on a basis consistent with the
distribution provisions of the limited liability company agreement of MHRx as in
effect at the time of such dissolution and/or liquidation (as determined by the
Shareholder Representative) and (iii) all notices to be provided to MHRx or its
former members under the Merger Agreement shall thereafter be distributed as
directed by the Shareholder Representative.

 

4.             Counterparts.  This Amendment may be executed in one or more
counterparts for the convenience of the parties hereto, each of which shall be
deemed an original and all of which together will constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic delivery shall be effective as
delivery of a mutually executed counterpart to this Amendment.

 

5.             Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Amendment and the
schedules and exhibits hereto shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to any choice of
law or conflict of law rules or provisions that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

6.             Due Authorization.  Each of the individuals executing this
Amendment on behalf of one or more parties hereto warrants and represents that
he or she has been duly authorized and empowered to execute this Amendment on
behalf of each such respective party and to bind each such respective party to
the terms hereof.

 

7.             Jurisdiction and Venue; Waiver of Jury Trial.  Except as
otherwise provided in Sections 2.12 and 2.13 of the Merger Agreement, each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in New York, New York, in any action or proceeding arising out of or
relating to this Amendment, agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court and agrees not to bring
any action or proceeding arising out of or relating to this Amendment in any
other court.  Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto.  Each party agrees that service of summons and complaint or any other
process that might be served in any action or proceeding may be made on such
party by sending or delivering a copy of the process to the party to be served
at the address of the party and in the manner provided for the giving of notices
in Section 8.3 of the Merger Agreement.  Nothing in this Amendment or in
Section 8.8 of the Merger Agreement, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.  Each party
agrees that a final, non-appealable judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AMENDMENT.

 

*       *       *       *       *       *       *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

 

 

Mitchell J. Stier

 

Senior Vice President and General Counsel

 

 

 

 

 

MEMBERHEALTH, LLC

 

 

 

 

 

By:

 

 

Mitchell J. Stier

 

Senior Vice President

 

 

 

MHRx LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

WELSH, CARSON, ANDERSON & STOWE IX, L.P., as Shareholder Representative

 

 

 

 

 

By:          WCAS ASSOCIATES IX LLC,

 

                its General Partner

 

 

By:

 

 

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------
